Citation Nr: 1508428	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  10-45 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a viral infection with loss of strength of the legs.

2.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus.

3.  Entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from November 1968 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The issue of entitlement to service connection for cerebrovascular accident as secondary to the Veteran's service-connected heart disease has been raised by the record in the representative's September 2014 appellate brief, but service connection under this theory of entitlement has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to a higher initial evaluation for diabetes mellitus and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

During the appellate period, there has been no diagnosis of a viral infection productive of loss of strength of the legs.


CONCLUSION OF LAW

A viral infection productive of loss of strength of the legs was not incurred in service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

A letter dated in April 2009 advised the Veteran of the evidence necessary to support claims for service connection.  He was provided with information regarding the allocation of duties between himself and VA.  He was also advised of the manner in which VA determines disability ratings and effective dates.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, service and VA treatment records have been obtained and associated with the claims file.  

The Board acknowledges that the Veteran has not been afforded a VA medical examination with respect to his claim of entitlement to service connection for a viral infection.  However, the Board finds that a VA examination is not necessary in order to render a decision in this claim.  There are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.

The Board finds that there is no evidence of current disability regarding this claim.  The objective evidence of record does not include information as to any complaint, abnormal finding or diagnosis during service; any current diagnosis; or any potential relationship to service.  Accordingly, a VA examination is not warranted.

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Analysis

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

Service treatment records are negative for any diagnosis, complaint, or abnormal finding suggestive of a viral infection productive of loss of strength in the legs.  The Veteran was treated in July 1969 for viral pneumonia.  On separation examination in August 1970, there were no findings referable to viral infection or weakness in the legs, and no pertinent complaints.  

VA treatment records are negative for any finding or diagnosis of a viral infection affecting the Veteran's legs.  Notably, the Veteran did experience a cerebrovascular accident in 2012 which resulted in right sided hemiparesis.  

In his March 2009 claim, the Veteran indicated that the claimed disability began in November 1988, and was characterized by loss of strength and fatigue.  

In his September 2014 substantive appeal, the Veteran indicated that his VA physician had told him that his condition was a viral infection.  He noted that he had experienced at least four occurrences since 1973, each beginning with back pain going to his legs.  He noted that he was usually in bed for at least three days.  

Upon careful review of the record, the Board has concluded that service connection is not warranted for the claimed viral infection.  In this regard, there is no indication of this claimed disability during service, in the years following service, or currently.  While the Veteran has reported that this claimed disability is related to service, there has been no medical diagnosis rendered with regard to a viral infection resulting in weakness in the legs.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer  v. Derwinski, 3 Vet. App. 223 (1992); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  A symptom or a finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

The Court has consistently held that, under the law, a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).

To the extent that the Veteran asserts that he has a disability resulting from a viral infection that is related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).    He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to diagnosis because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  

For the reasons expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a viral infection with resulting weakness in the legs, and the claim must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a viral infection with loss of strength of the legs is denied.


REMAND

The Veteran seeks a higher initial evaluation for diabetes mellitus, currently rated as 20 percent disabling.  He asserts that his diabetes is not controlled; however, records of VA treatment indicate that this disease is controlled on Glipizide.  Because the Veteran has asserted that his diabetes is worse since his most recent February 2010 VA examination, and because the current severity of this disease is not clear, the Board has determined that a current examination is necessary.

The Veteran also seeks a TDIU, asserting that his service-connected disabilities render him unemployable.  The Board notes that the Veteran is in receipt of service connection for coronary artery disease, evaluated as 60 percent disabling; diabetes mellitus, evaluated as 20 percent disabling; tinnitus, evaluated as 10 percent disabling; and bilateral hearing loss disability and erectile dysfunction, each evaluated as noncompensably disabling.  The Veteran essentially argues that his diabetes mellitus and heart disease are the primary sources of his unemployability.  The Board concludes that opinions should be sought concerning the functional impact of these disabilities on the Veteran's ability to perform in a work setting.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the severity of his service-connected diabetes mellitus, and to determine the functional impact of the Veteran's service-connected disabilities on his employment.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  

The examiner should also elicit a complete history from the Veteran, to include that pertaining to employment and education, the pertinent details of which should be included in the examination report.

Following interview, examination of the Veteran, and review of the claims file, the examiner should indicate whether the Veteran's diabetes mellitus requires regulation of activities.  The examiner should also state whether there are episodes of ketoacidosis of hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  The examiner should indicate the extent of any complications of the Veteran's diabetes mellitus.

The examiner should also address the Veteran's functional limitations due to his service-connected disabilities (coronary artery disease, diabetes mellitus, tinnitus, bilateral hearing loss disability, and erectile dysfunction), jointly, as they may relate to his ability to function in a work setting and to perform work tasks.  

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

3.  Then, after ensuring the examination report is adequate and undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


